
 
EXHIBIT 10.1

Consulting Services Agreement


This Agreement (“Agreement”) is made effective as of March 23, 2010 (“Effective
Date”), by and between Hythiam, Inc. 11150 Santa Monica Blvd., Suite 1500, Los
Angeles, CA 90025 (“Hythiam”) and John V. Rigali (“Consultant”) (each a “Party”
and collectively “the Parties”).


Hythiam desires to have certain consulting services with respect to the role of
Principal Financial and Accounting Officer.


Consultant represents to possess the required background for providing and is
willing to provide any or all of these services to Hythiam as more fully set
forth in this Agreement.


Therefore, the Parties agree as follows:


1. DESCRIPTION OF SERVICES.
Beginning on the Effective Date, Consultant will devote the necessary time and
effort to serve as the Principle Financial and Accounting Officer for Hythiam,
including supervising and managing the financial and financial reporting aspects
of Hythiam (collectively, the "Services").


2.  PERFORMANCE OF THE SERVICES.  Consultant understands that Company’s
protection of its reputation and its intellectual property are of utmost
importance to Company.  Consultant will perform the Services diligently,
competently, professionally, in a timely manner, and in full compliance with all
applicable laws, regulations, and industry ethical standards, and in full
compliance with the terms of this Agreement.  Consultant warrants and represents
that execution and performance of this Agreement by Consultant does not and will
not result in any violation of any laws, rules or regulations.


In addition, Consultant recognizes that performance of the Services will involve
access to protected health information subject to the Privacy and Security
Regulations promulgated under the Health Insurance Accountability and
Portability Act of 1996.  With respect to the use and disclosure of any
protected health information, Consultant agrees to comply with the terms set
forth in the Data Privacy and Security Agreement attached as Exhibit B.


3.  COMPENSATION.  During the Term (as defined in Section 6) in return for the
Services, Hythiam shall compensate Consultant by paying Consultant at a
bi-weekly rate of $11,000.


4.  EXPENSE REIMBURSEMENT.  Consultant shall be entitled to reimbursement from
Hythiam for reasonable "out-of-pocket" expenses for travel and necessary third
party services incurred in performance of the Project Services if, and only if,
in each case approved in advance in writing by Hythiam and based on valid
receipts and other documentation provided by Consultant sufficient to satisfy
IRS standards.  Reasonable travel expenses shall consist of coach class airfare,
business class lodging, and reasonable meals and ground transportation expenses.
 
 
5.   INVOICE AND PAYMENT OF COMPENSATION AND EXPENSES.  On    of each month
during the Term, Consultant shall provide to Hythiam an invoice and required
documentation to support any compensation or expense reimbursement due
Consultant for performance of the Project Services during the prior month.
Hythiam will pay any undisputed, timely and complete invoice received by Hythiam
on a timely basis.
 
 
6.  TERM/TERMINATION. This Agreement will commence on the Effective Date and
continue on a month-to-month basis; provided, however, that either party, at
their sole discretion and without cause, may terminate this agreement at any
time upon thirty (30) day written notice to the other. Upon written notice of
termination by Hythiam, Consultant shall be entitled to payment for any Services
performed in accordance with this Agreement prior to the date of termination.
Upon termination of this Agreement, Consultant shall perform no more Services
and shall not imply or represent that he has a relationship with Hythiam in any
way whatsoever.


7.  RELATIONSHIP OF PARTIES.  It is understood and agreed that during the Term
Consultant and Hythiam are and shall remain independent contractors with respect
to performance of this Agreement.  Nothing in this Agreement shall be construed
to constitute Hythiam and Consultant as employer/employee, partners, joint
venturers, agents or


 
1

--------------------------------------------------------------------------------

 


anything other than independent contractors.  Hythiam will not pay or withhold,
and Consultant is not entitled to, any wages, fees, payroll taxes, or employee
benefits, including health insurance benefits, paid vacation, or any other
employee benefit, for the benefit of Consultant or its employees.


8.  CONSULTANT EMPLOYEES.  Consultant shall require and ensure that its
employees or contractors, if any, who perform Services on behalf of Consultant
shall perform the Services as individual independent contractors only and not on
behalf of any third party or as employees of any third party, shall be subject
to the terms of this Agreement.  At the request of Hythiam, Consultant shall
provide adequate evidence of such employee’s or contractor’s qualifications to
perform the Project Services.


9.  CONFIDENTIALITY INFORMATION AND INVENTION ASSIGNMENT.  Performance of the
Services is subject to the Confidentiality Information and Invention Assignment
Agreement attached as Exhibit A (“Confidentiality Agreement”).  Consultant shall
separately execute the Confidentiality Agreement, but even if Consultant or its
employees fail to separately execute that agreement, the terms of the
Confidentiality Agreement are nonetheless hereby fully incorporated into this
Agreement and performance of the Services is fully subject to those terms to the
maximum extent allowed by law.


10.  NOTICES.  All notices required or permitted under this Agreement shall be
in writing and shall be deemed delivered when delivered in person or deposited
in the United States mail, postage prepaid, or sent by a nationally-recognized
overnight courier service, addressed as follows:


Hythiam, Inc.
Attn: Richard A. Anderson
President and Chief Operating Officer
11150 Santa Monica Blvd., Suite 1500
Los Angeles, CA  90025
310-444-4300 phone
310-444-5300 fax


John V. Rigali
Hythiam, Inc.
11150 Santa Monica Blvd., Suite 1500
Los Angeles, CA  90025
310-444-4338 phone and fax


Such address may be changed from time to time by either Party by providing
written notice to the other Party in the manner set forth in this Section 10.


11.  ENTIRE AGREEMENT.  This Agreement, including the terms of all exhibits,
which are hereby incorporated fully into this Agreement, contains the entire
agreement of the parties with respect to the Services and there are no other
promises or conditions in any other agreement whether oral or written with
respect to the Services.  This Agreement supersedes any other prior written or
oral agreements between the Parties.


12.  AMENDMENT/ASSIGNMENT.  This Agreement may be modified or amended if, and
only if the amendment is made in writing and is signed by both Parties.  Neither
this Agreement nor any right under this Agreement may be transferred or assigned
in whole or in part by either Party without the prior written consent of the
other Party, and any attempted assignment without such consent shall be null and
void.  Notwithstanding the foregoing, Hythiam may assign this Agreement in whole
or in part to an affiliate or successor entity without Consultant’s consent.


13.  SEVERABILITY/CONSTRUCTION.  If any provision of this Agreement shall be
held to be invalid or unenforceable for any reason, the remaining provisions
shall continue to be valid and enforceable.  If a court or judicial authority
finds that any provision of this Agreement is invalid or unenforceable, but that
by limiting such provision it would become valid and enforceable, then such
provision shall be deemed to be written, construed, and enforced as so limited
but only to the minimal extent required to make the provision valid and
enforceable.  The parties represent and warrant that in executing this
Agreement, they have each had the opportunity to obtain


 
2

--------------------------------------------------------------------------------

 


independent financial, legal, tax and other appropriate advice, and are not
relying upon the other party (or the attorneys or other agents of such other
party) for any such advice, and that accordingly, any ambiguities present in
this Agreement shall not be construed against either party.


14.  WAIVER OF CONTRACTUAL RIGHT.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that Party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.


15.  APPLICABLE LAW.  This Agreement shall be governed by the laws of the State
of California (without regard to that body of law known as “Conflicts of Law”).


16.  BENEFITS, BINDING EFFECT.  This Agreement shall be binding upon and inure
to the benefit of the respective Parties and their permitted assigns and
successors in interest.


17.  SURVIVABILITY.  Notwithstanding anything to the contrary set forth in this
Agreement, Sections 9, 10, 13, 14, 15, 16, this Section 17, Exhibit A and
Exhibit B shall survive termination of this Agreement for any reason.


In witness to these terms, each Party has caused this Agreement to be executed
below in its name and on its behalf.




 Hythiam, Inc.
   
  
   
/s/ RICHARD A. ANDERSON
 
Date:  March 23, 2010
Richard A. Anderson
   
President and Chief Operating Officer
   





Consultant
   
  
   
/s/ JOHN V. RIGALI
 
Date:  March 23, 2010
John V. Rigali
   

 

 


 
3

--------------------------------------------------------------------------------

 

EXHIBIT A


Hythiam, Inc.


CONFIDENTIALITY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT
FOR CONSULTANT


This CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (the
“Agreement”) is made between Hythiam, Inc. and its subsidiaries, a Delaware
Corporation (“The Company”), having a principal place of business at 11150 Santa
Monica Blvd., Suite 1500, Los Angeles, California 90025 and the undersigned
consultant, John V. Rigali.


In consideration of my relationship with the Company (which for purposes of this
Agreement shall be deemed to include any subsidiaries or Affiliates* of the
Company, the receipt of confidential information while associated with the
Company, and other good and valuable consideration, receipt of which is hereby
acknowledged, I, the undersigned individual, agree that:


1.  Term of Agreement.  This Agreement shall continue in full force and effect
for the duration of my relationship with the Company and shall continue
thereafter until terminated through a written instrument signed by both parties.


2.  Confidentiality.


(a)  Definitions.  “Proprietary Information” is all information and any idea
whatever form, tangible or intangible, pertaining in any manner to the business
of the Company, or any of its Affiliates*, or its employees, clients,
consultants, or business associates, which was produced by any employee or
consultant of the Company in the course of his or her employment or consulting
relationship or otherwise produced or acquired by or on behalf of the
Company.  All Proprietary Information not generally known outside of the
Company’s organization, and all Proprietary Information so known only through
improper means, shall be deemed “Confidential Information.”  By example and
without limiting the foregoing definition, Proprietary and Confidential
Information shall include, but not be limited to:


(1)  formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results and research projects;


(2)  information about costs, profits, markets, sales, contracts and lists of
customers, and distributors;


(3)  business, marketing, and strategic plans;


(4)  forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements; and


(5)  employee personnel files and compensation information.


(b)  Existence of Confidential Information.  The Company owns and has developed
and compiled, and will develop and compile, certain trade secrets, proprietary
techniques and other Confidential Information which have great value to its
business.  This Confidential Information includes not only information disclosed
by the Company to me, but also information developed or learned by me during the
course of my relationship with the Company.



--------------------------------------------------------------------------------

 
*  For purposes of this Agreement, “Affiliate” shall mean any person or entity
that shall directly or indirectly controls, is controlled by, or is under common
control with the Company.
 
 
4

--------------------------------------------------------------------------------

 

(c)  Protection of Confidential Information.  I will not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
third party, other than in my assigned duties and for the benefit of the
Company, any of the Company’s Confidential Information, either during or after
my relationship with the Company.  In the event I desire to publish the results
of my work for the Company through literature or speeches, I will submit such
literature or speeches to an Executive Officer of the company at least 10 days
before dissemination of such information for a determination of whether such
disclosure may alter trade secret status, may be prejudicial to the interests of
the Company, or may constitute an invasion of its privacy.  I agree not to
publish, disclose or otherwise disseminate such information without prior
written approval of an Executive Officer of the Company.  I acknowledge that I
am aware that the unauthorized disclosure of Confidential Information of the
Company may be highly prejudicial to its interests, an invasion of privacy, and
an improper disclosure of trade secrets.


(d)  Delivery of Confidential Information.  Upon request or when my relationship
with the Company terminates, I will immediately deliver to the Company all
copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which related to
or contain Confidential Information.


(e)  Location and Reproduction.  I shall maintain at my workplace only such
Confidential Information as I have a current “need to know.”  I shall return to
the appropriate person or location or otherwise properly dispose of Confidential
Information once that need to know no longer exists.  I shall not make copies of
or otherwise reproduce Confidential Information unless there is a legitimate
business need of the Company for reproduction.


(f)  Prior Actions and Knowledge.  I represent and warrant that from the time of
my first contact with the Company I held in strict confident all Confidential
Information and have not disclosed any Confidential Information, directly or
indirectly, to anyone outside the Company, or used, copied, published, or
summarized any Confidential Information, except as to the extent otherwise
permitted in this Agreement.


(g)  Third-Party Information.  I acknowledge that the Company has received and
in the future will receive from third parties their confidential information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  I agree that I
will at all times hold all such confidential information in the strictest
confidence and not to disclose or use it, except as necessary to perform my
obligations hereunder and as is consistent with the Company’s agreement with
such third parties.


(h)  Third Parties.  I represent that my relationship with the Company does not
and will not breach any agreements with or duties to a former employer or any
other third party.  I will not disclose to the Company or use on its behalf any
confidential information belonging to others and I will not bring onto the
premises of the Company any confidential information belonging to any such party
unless consented to in writing by such party.


3.  Proprietary Rights, Inventions and New Ideas.


(a)  Definition.  The term “Subject Ideas or Inventions” includes any and all
ideas, processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable work products, trade secrets and
innovations, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the forgoing that, whether or not patentable,
which are conceived, developed or created which: (1) relate to the Company’s
current or contemplated businesses; (2) related to the Company’s actual or
demonstrably anticipated research or development; (3) result from any work
performed by me for the Company; (4) involve the use of the Company’s equipment,
supplies, facilities or trade secrets; (5) result from or are suggested by any
work done by the Company or at the Company’s request, or any projects
specifically assigned to me; or (6) result from my access to any of the
Company’s memoranda, notes, records, drawings, sketches, models, maps, customer
lists, research results, data, formulae, specifications, inventions, processes,
equipment or other materials (collectively, “Company Materials”).


(b)  Company Ownership.  All right, title and interest in an to all Subject
Ideas and Inventions, including but not limited to all registrable and patent
rights which may subsist therein, shall be held and owned solely by the Company,
and where applicable, all Subject Ideas and Inventions shall be considered works
made for hire, I shall mark all Subject Ideas and Inventions with the Company’s
copyright or other proprietary notice as directed by the Company and shall take
all actions deemed necessary by the Company to protect the Company’s

 
5

--------------------------------------------------------------------------------

 

rights therein.  In the event that the Subject Ideas and Inventions shall be
deemed not to constitute works made for hire, or in the event that I should
otherwise, by operation of law, be deemed to retain any rights (whether moral
rights or otherwise) to any Subject Ideas and Inventions, I agree to and hereby
do assign to the Company, without further consideration, my entire right, title
and interest in and to each and every such Subject Idea and Invention.  I
further agree to execute any documents necessary to facilitate such a transfer.


(c)  Disclosure.  I agree to disclose promptly to the Company full details of
any and all Subject Ideas and Inventions.


(d)  Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Subject Ideas and Inventions and their development made
by me (solely or jointly with others) during the term of my relationship with
the Company.  These records will be in the form of notes, sketches, drawings,
and any other format that may be specified by the Company.  These records will
be available to and remain the sole property of the Company at all times.


(e)  Determination of Subject Ideas and Inventions.  I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer hardware or software, original work of
authorship, design, formula, discovery, patent, copyright, trade secret,
innovation, product, and all improvements, know-how, rights, and claims related
to the foregoing (“Intellectual Property”), that I do not believe to be a
Subject Idea or Invention, but that is conceived, developed, or reduced to
practice by the Company (alone by me or with others) during my relationship with
the Company and for one (1) year thereafter, shall be disclosed promptly by me
to the Company.  The Company shall examine such information to determine if in
fact the Intellectual Property is a Subject Idea or Invention subject to this
Agreement.


(f)  Access.  Because of the difficulty of establishing when any Subject Ideas
or Inventions are first conceived by me, or whether it results from my access to
Confidential Information or Company Materials, I agree that any Subject Idea and
Invention shall, among other circumstances, be deemed to have resulted from my
access to Company Materials if: (1) it grew out of or resulted from my work with
the Company or is related to the business of the Company, and (2) it is made,
used, sold, exploited or reduced to practice, or an application for patent,
trademark, copyright or other proprietary protection is filed thereon, by me or
with my significant aid, within one year after termination of my relationship
with the Company.


(g)  Assistance.  I further agree to assist the Company in every proper way (but
at the Company’s expense) to obtain and from time to time enforce patents,
copyrights and other rights or registrations on said Subject Ideas and
Inventions in any and all countries, and to that end will execute all documents
necessary:


(1)  to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogues
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(2)  to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection, and


(3)  to cooperate with the Company (but at the Company’s expense) in any
enforcement or infringement proceeding on such letters patent, copyright or
other analogues protection.


(h)  Authorization to Company.  In the event the Company is unable, after
reasonable effort, to secure my signature on any patent, copyright or other
analogous protection relating to a Subject Idea and Invention, whether because
of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and on my behalf and
stead to execute and file any such application, applications or other documents
and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of letters patent, copyright or other analogous rights
or protections thereon with the same legal force and effect as if executed by
me.  My obligation to assist the Company in obtaining and enforcing patents and
copyrights for Subject Ideas and Inventions in any and all countries shall
continue beyond the termination of my relationship with the Company, but the

 
6

--------------------------------------------------------------------------------

 

Company shall compensate me at a reasonable rate after such termination for time
actually spent by me at the Company’s request on such assistance.


(i)  Acknowledgement.  I acknowledge that there are not currently existing
ideas, processes, inventions, discoveries, marketing or business ideas or
improvements which I desire to exclude from the operation of this Agreement.  To
the best of my knowledge, there is no other contract to assign inventions,
trademarks, copyrights, ideas, processes, discoveries or other intellectual
property that is now in existence between me and any other person (including any
business or governmental entity).


(j)  No Use of Name.  I shall not at any time use the Company’s name or any
Company trademark(s) or trade name(s) in any advertising or publicity without
the prior written consent of the Company.


4.  Competitive Activity.


(a)  Acknowledgement.  I acknowledge that the pursuit of the activities
forbidden by Section 4(b) below would necessarily involve the use, disclosure or
misappropriation of Confidential Information.


(b)  Prohibited Activity.  To prevent the above-described disclosure,
misappropriation and breach, I agree that during my relationship and for a
period of one (1) year thereafter, without the Company’s express written
consent, I shall not, directly or indirectly, (i) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
any Affiliate); and (ii) engage in any present or contemplated business activity
that is or may be competitive with the Company (or any Affiliate)in any state
where the Company conducts its business, unless I can prove that any action
taken in contravention of this subsection (ii) was done without use in any way
of Confidential Information.


5.  Representatives and Warranties.  I represent and warrant (i) that I have no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with my undertaking a relationship with the Company; (ii) that the
performance of the services called for by this Agreement do not and will not
violate any applicable law, rule or regulation or any proprietary or other right
of any third party; (iii) that I will not use in the performance of my
responsibilities for the Company any confidential information or trade secrets
of any other person or entity; and (iv) that I have not entered into or will not
enter into any agreement (whether oral or written) in conflict with this
Agreement.


6.  Termination of Obligations.


(a)  Upon the termination of my relationship with the Company or promptly upon
the Company’s request, I shall surrender to the Company all equipment, tangible
Proprietary Information, documents, books, notebooks, records, reports, notes,
memoranda, drawings, sketches, models, maps, contracts, lists, computer disks
(and other computer-generated files and data), and any other data and records of
any kind, and copies thereof, created on any medium and furnished to, obtained
by, or prepared by myself in the course of or incident to my relationship with
the Company, that are in my possession or under my control.


(b)  My representations, warranties, and obligations contained in this Agreement
shall survive the termination of my relationship with the Company.


(c)  Following any termination of my relationship with the Company, I will fully
cooperate with the Company in all matters relating to my continuing obligations
under this Agreement.


(d)  I hereby grant consent to notification by the Company to any of my future
employers or companies I consult with about my rights and obligations under this
Agreement.


(e)  Upon termination of my relationship with the Company, I will execute a
Certificate acknowledging compliance with this Agreement in the form reasonably
requested by the Company.


7.  Injunctive Relief.  I acknowledge that my failure to carry out any
obligation under this Agreement, or a breach by me of any provision herein, will
constitute immediate and irreparable damage to the Company, which cannot be

 
7

--------------------------------------------------------------------------------

 

fully and adequately compensated in money damages and which will warrant
preliminary and other injunctive relief, an order for specific performance, and
other equitable relief.  I further agree that no bond or other security shall be
required in obtaining such equitable relief and I hereby consent to the issuance
of such injunction and to the ordering of specific performance.  I also
understand that other action may be taken and remedies enforce against me.


8.  Modification.  No modification of this Agreement shall be valid unless made
in writing and signed by both parties.


9.  Binding Effect.  This Agreement shall be binding upon me, my heirs,
executors, assigns and administrators and is for the benefit of the Company and
its successors and assigns.


10.  Governing Law.  This Agreement shall be construed in accordance with, and
all actions arising under or in connection therewith shall be governed by, the
internal laws of the State of California (without reference to conflict of law
principles).


11.  Integration.  This Agreement sets forth the parties’ mutual rights and
obligations with respect to proprietary information, prohibited competition, and
intellectual property.  It is intended to be the final, complete, and executive
statement of the terms of the parties’ agreements regarding these
subjects.  This Agreement supercedes all other prior and contemporaneous
agreements and statements on these subjects, and it may not be contradicted by
evidence of any prior or contemporaneous statements or agreements.  To the
extent that the practices, policies, or procedures of the Company, now or in the
future, apply to myself and are inconsistent with the terms of this Agreement,
the provisions of this Agreement shall control unless changed in writing.


12.  Not Employment.  This Agreement is not an employment agreement as I am an
independent consultant.  I understand that the Company may terminate my
association with it at any time, with or without cause, subject to the terms of
any separate written consulting agreement executed by a duly authorized officer
of the Company.


13.  Construction.  This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party.  By way of example
and not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement.  The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.


14.  Attorneys’ Fees.  Should either I or the Company, or any heir, personal
representative, successor or permitted assign of either party, resort to legal
proceedings to enforce this Agreement, the prevailing party (as defined in
California statutory law) in such legal proceeding shall be awarded, in addition
to such other relief as may be granted, attorneys’ fees and costs incurred in
connection with such proceeding.


15.  Severabilty.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.


16.  Rights Cumulative.  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either the Company or me
(or by that party’s successor), whether pursuant hereto, to any other agreement,
or to law, shall not preclude or waive that party’s right to exercise any or all
other rights and remedies.  This Agreement will inure to the benefit of the
Company and its successors and assigns.


17.  Nonwaiver.  The failure of either the Company or me, whether purposeful or
otherwise, to exercise in any instance any right, power or privilege under this
Agreement or under law shall not constitute a waiver of any other right, power
or privilege, nor of the same right, power or privilege in any other
instance.  Any waiver by the Company or by me must be in writing and signed by
either myself, if I am seeking to waive any of my rights under this Agreement,
or by an officer of the Company (other than me) or some other person duly
authorized by the Company.


18.  Notices.  Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if it is in
writing, and if and when it is hand delivered, faxed, or sent by regular

 
8

--------------------------------------------------------------------------------

 

mail with postage prepaid to my residence (as noted in the Company’s records) or
to the Company’s principal office, as the case may be.


19.  Agreement to Perform Necessary Acts.  I agree to perform any further acts
and execute and deliver any documents that may be reasonably necessary to carry
out the provisions of this Agreement.


20.  Assignment.  This Agreement may not be assigned without the Company’s prior
written consent.


21.  Compliance with Law.  I agree to abide by all federal, state, and local
laws, ordinances and regulations.


22. Counterparts.  This Agreement may be executed in one or more
counterparts.  It shall not be necessary that the signature of or on behalf of
each party appears on each counterpart, but shall be sufficient that the
signature of or on behalf of each party appears on one or more of the
counterparts. All counterparts shall collectively constitute one agreement.  A
facsimile copy or other reliable reproduction of this Agreement shall be deemed
an original.


23.  Acknowledgement.  I acknowledge that I have had the opportunity to consult
legal counsel in regard to this Agreement, that I have read and understand this
Agreement, that I am fully aware of its legal effect, and that I have entered
into it freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.


I WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below.


CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
CONSULTANTS RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY THE CONSULTANT
MAY DEVELOP.


Dated:  March 23, 2010


Signed:


/s/ JOHN V. RIGALI
 
Date:  March 23, 2010
John V. Rigali
   
Hythiam, Inc.
   
11150 Santa Monica Blvd. #1500
   
Los Angeles, CA  90025
   
310-444-4338 phone and fax
   





/s/ RICHARD A. ANDERSON
 
Date:  March 23, 2010
Richard A. Anderson
   
President and Chief Operating Officer
   
Hythiam, Inc.
   
310-444-4300
   
310-444-5300 fax
   




 
9

--------------------------------------------------------------------------------

 

EXHIBIT B
DATA PRIVACY AND SECURITY AGREEMENT
 
This Agreement, effective as of March 23, 2010 (“Effective Date”), is entered
into by and between HYTHIAM, INC (“Hythiam”) and JOHN V. RIGALI (“Consultant”)
(each a “Party” and collectively the “Parties”).


1.  
BACKGROUND AND PURPOSE.  The Parties have entered into a separate Consultant
Services Agreement for the provision by Consultant to Hythiam certain
services.   Performance of the Consultant Services Agreement may involve the use
and disclosure of Protected Health Information (as defined in 45 C.F.R.
§160.103) (“PHI”) subject to regulations issued pursuant to the Health Insurance
Portability and Accountability Act (“HIPAA”) and codified at 45 C.F.R. parts 160
and 164 (“Privacy and Security Rules”).  The purpose of this Agreement is to
obtain reasonable assurances from Consultant regarding the confidential handling
of PHI as called for in the HIPAA Privacy and Security Rules.



2.  
DEFINITIONS.  Unless otherwise defined in this Agreement, all capitalized terms
used in this Agreement have the meanings ascribed in the HIPAA Privacy and
Security Rules.



3.  
OBLIGATIONS OF THE CONSULTANT WITH RESPECT TO PHI.



3.1  
Obligations of Consultant.  With regard to the use and/or disclosure of PHI,
Consultant agrees to:

 
a.  
not use or further disclose the PHI other than as permitted or required by this
Agreement or as Required By Law;



b.  
use appropriate safeguards to prevent use or disclosure of PHI other than as
permitted in clause (a) above;



c.  
report to Hythiam in writing any use or disclosure of PHI not permitted in this
Agreement and any Security Incident involving electronic PHI of which Consultant
becomes aware and, to the extent practicable, minimize harmful effects of that
use or disclosure or Security Incident, provided that any Security Incident
involving an actual security breach shall be reported promptly;



d.  
ensure that any agents and subcontractors to which Consultant provides PHI agree
in writing to the same restrictions and conditions that apply to Consultant with
respect to such PHI;

 
 
e.  
make available within fifteen (15) days after request by Hythiam PHI necessary
to respond to an Individuals’ request for access to PHI about them in the event
that the PHI in Consultant’s possession constitutes a Designated Record Set;

 
f.  
make available within ten (10) days after request by Hythiam PHI necessary to
respond to an Individuals’ request for amendment to PHI about them in the event
that the PHI in Consultant’s possession constitutes a Designated Record Set;




 
10

--------------------------------------------------------------------------------

 

g.  
document such disclosures of PHI as would be required for Hythiam to respond to
a request by Covered Entity for an accounting of disclosures in accordance with
45 CFR § 164.528 and provide, within 20 days after Hythiam requests the
information in writing, an accounting of any disclosures of PHI for up to the
six-year period preceding the date of the request for an accounting that
includes the date of the disclosure, the name and address of the person or
entity to whom the PHI was disclosed, a brief description of the PHI disclosed
and a brief statement of the purpose of the disclosure and an explanation of the
basis for the disclosure;



h.  
make internal practices, books and records relating to the use and disclosure of
PHI available to the Secretary of HHS within a reasonable timeframe as required
by the Secretary for purposes of determining Covered Entity’s compliance with
the HIPAA Privacy Rule; and



i.  
return to Hythiam or destroy, within ninety (90) days of the termination of the
Consultant Services Agreement, the PHI in Consultant’s possession and retain no
copies, if it is feasible to do so.  If that return or destruction is not
feasible, Consultant agrees to extend all protections to any retained PHI and to
cease any further uses and/or disclosures of the PHI.



j.  
Consultant agrees to implement administrative, physical and technical safeguards
that reasonably and appropriately protect the confidentiality, integrity and
availability of any electronic PHI that it creates, receives, maintains or
transmits to or on behalf of Hythiam, as required by the Security Regulations.
Consultant further agrees to ensure that any agent, including a subcontractor to
whom it provides such information, will implement reasonable and appropriate
safeguards to protect any electronic PHI handled on behalf of Consultant.



3.2  
Effect of Changes to the HIPAA Privacy and Security Rules.  To the extent that
any relevant provision of the HIPAA Privacy and Security Rules are materially
amended in a manner that changes the obligations of Consultant that are embodied
in the terms of this Agreement, the Parties agree to negotiate in good faith
appropriate amendment(s) to this Agreement to give effect to these revised
obligations.  If the Parties in good faith are unable to agree to appropriate
amendment(s) satisfactory to both Parties by the required compliance date,
either Party may terminate this Agreement upon fifteen (15) days prior written
notice to the other Party.

 
4.  
TERMINATION BY HYTHIAM.  With respect to the Consultant Services Agreement, upon
Hythiam’s knowledge of a material breach of the terms of this Agreement by
Consultant, Hythiam shall provide Consultant written notice of that breach in
sufficient detail to enable Consultant to understand the specific nature of that
breach and afford Consultant an opportunity to cure the breach to the extent
cure is possible in Hythiam’s reasonable discretion.  If Consultant fails to
cure the breach within a reasonable time specified by Hythiam (in any event not
less than ten (10) days and if Consultant is making reasonable efforts to cure,
Hythiam may extend the cure period to allow for that cure), or if cure is not
possible, Hythiam may terminate this Agreement and at its option, the Consultant
Services Agreement.





5.  
MISCELLANEOUS.



5.1  
Agreement.  This Agreement is hereby incorporated into and made a part of the
Consultant Services Agreement.  The terms of this Agreement shall prevail in the
case of any conflict with the terms of the Consultant Services Agreement to the
extent and only to the extent necessary to allow Hythiam to comply with the
provisions of this Agreement enabling the Covered Entity’s compliance with the
HIPAA Privacy and Security Rules.




 
11

--------------------------------------------------------------------------------

 

5.2  
Survival.  With respect to the Consultant Services Agreement, Sections 1, 2,
3.1, 3.2, 4 and 5 of this Agreement shall survive termination of this Agreement
and continue indefinitely solely with respect to PHI that is not able to be
returned or destroyed.



No Third Party Beneficiaries.  Nothing in this Agreement shall confer upon any
person other than the Parties and their respective successors or assigns, any
rights, remedies, obligations, or liabilities whatsoever.




HYTHIAM, INC.
 
JOHN V. RIGALI
                   
By:
/s/ RICHARD A. ANDERSON
 
By:
/s/ JOHN V. RIGALI
 
Richard A. Anderson
   
John V. Rigali
 
President and Chief Operating Officer
               
Date:
March 23, 2010
 
Date:
March 23, 2010

 
 
12


--------------------------------------------------------------------------------






